DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 22, 2020.  Claims 1 – 11 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Yes. The preamble of claim 1 recites a method, and the body of the claim positively recites a series of method steps.  Therefore, claim 1 is directed to a process.
Does claim 10 fall into one of four of the statutory categories?  Yes.  The preamble of claim 10 recites an apparatus. The body of claim 10 recites at least one physical element that forms part of the claimed apparatus.  Therefore, claim 10 is directed to an apparatus.
Does claim 11 fall into one of four of the statutory categories?  Yes. The preamble of claim 11 recites a non-transitory computer-readable storage medium operatively coupled to a processor, where the processor performs a series of functions.  Therefore, claim 11 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1 – 11 recite a judicial exception?  Yes.  Claims 1 – 11 recite the limitations of determining whether the vehicle is located in a preset first area based on location information of the vehicle; 10determining a vehicle control command based on the condition for the second area and information collected from 15the second area; determining the vehicle control command comprises determining the vehicle control command based on the conditions for the selected one or more second areas and information collected from the selected one or more second areas;  determining whether the vehicle is located in the preset first area comprises determining whether the vehicle is located in a first area preset on a narrow road of a merging section and preset at a location spaced apart from a merging point, connecting the narrow road and a wide road, by a predetermined distance in a direction of the narrow road; determining a control command to cause a speed of the vehicle to be 0 when the vehicle is located in the first area; determining whether an object is present in a second area preset on the wide road and preset at a location spaced apart from the merging point by a predetermined distance in a direction opposite to a direction passing through the merging point; determining a control command to cause a speed of the vehicle to maintain 0 in response to a determination that the object is present in the second area, and determining a control command to cause a speed of the vehicle to be a preset speed in response to a determination that the object is not present in the second area; determining whether the vehicle is located in a first area preset on a first traffic lane entering into an intersection and preset at a location spaced apart from an intersection point of the intersection by a predetermined distance in a direction opposite to a direction passing through the intersection point; determining a control command to cause a speed of the vehicle to be 0 when the vehicle is located in the first area; when the preset travel path is a path that turns right at the intersection, determining whether an object is present in a second area preset on a second traffic lane along which the vehicle will travel through the intersection according to the preset travel path and preset at a location spaced apart from the intersection point by a predetermined distance in a direction opposite to a direction of the intersection point, and determining whether a value obtained by dividing a distance between the object and the vehicle by a moving speed of the object exceeds a reference time; and determining a control command to cause a speed of the vehicle to maintain 0 in response to a determination that the object is present in the second area and the value obtained by dividing the distance between the object and the vehicle by a moving speed of the object is lower than or equal to the reference time, and determining a control command to cause a speed of the vehicle to be a preset speed in response to a determination that that the object is not present in the second area or that the object is present in the second area but the value obtained by dividing the distance between the object and the vehicle by the moving speed of the object exceeds the reference time; determining whether the vehicle is located in the preset first area comprises, when the preset travel path is a path that turns right through an intersection and passes through a crosswalk, determining whether the vehicle is located in a first area preset at a location spaced apart from the crosswalk by a predetermined distance in a direction opposite to a direction passing through the intersection point; determining the vehicle control command comprises: determining a control command to cause a speed of the vehicle to be 0 when the vehicle is located in the first area; determining whether an object is present in a second area preset at a location of the crosswalk; determining a control command to cause a speed of the vehicle to maintain 0 in response to a determination that the object is present the second area, and determining a control command to cause a speed of the vehicle to be a preset speed in response to a determination that the object is not present the second area; determining whether the vehicle is located in the preset first area comprises determining whether the vehicle is located in a first area preset on a first traffic lane entering into an intersection of alleys without a traffic signal and preset at a location spaced apart from an intersection point of the intersection of the alleys by a predetermined distance in a direction opposite to a direction passing through the intersection point; determining a control command to cause a speed of the vehicle to be lower than or equal to a reference speed when the vehicle is located in the first area; determining whether the information can be collected, in real time, from a plurality of second areas set on a plurality of traffic lanes that the vehicle can enter through the intersection and each preset at a location spaced apart by a predetermined distance in a direction opposite to a direction passing through the intersection point; and when the preset travel path is a path that proceeds to one of a plurality of traffic lanes through the intersection of the alleys, determining a control command to cause a speed of the vehicle to maintain a speed lower than or equal to the reference speed in response to a determination that the information cannot be collected from at least one of the plurality of second areas preset on remaining traffic lanes exclusive of a traffic lane along which the vehicle will travel, and determining a control command to cause a speed of the vehicle to be a preset speed in response to a determination that the information can be collected from all the plurality of second areas;  determining whether the vehicle is located in a first area preset on a first traffic lane entering into an intersection and preset at a location spaced apart from an intersection point of the intersection by a predetermined distance in a direction opposite to a direction passing through the intersection point; determining the vehicle control command comprises: determining a control command to cause a speed of the vehicle to be 0 when the vehicle is located in the first area; when the preset travel path is a path that turns left at a driver's own risk at the intersection, determining whether an object is present in two second areas preset on a second traffic lane along which the vehicle will travel from the intersection according to the preset travel path and a third traffic lane opposite to the second traffic lane and each preset at a location spaced apart from the intersection point by a predetermined distance in a direction opposite to a direction passing through the intersection point, and determining whether a value obtained by dividing a distance between the object and the vehicle by a moving speed of the object exceeds a reference time; determining a control command to cause a speed of the vehicle to maintain 0 in response to a determination that the object is present in any one of the two second areas and the value obtained by dividing the distance between the object and the vehicle by the moving speed of the object is lower than or equal to the reference time, and determining a control command to cause a speed of the vehicle to be a preset speed in response to a determination that the object is not present in the two second areas or that the object is present in any one of the two second areas but the value obtained by dividing the distance between the object and the vehicle by the moving speed of the object exceeds the reference time; and when the second area is not set for the first area, determining a control command to cause a speed of the vehicle to be lower than a reference speed or a control command to cause a speed of the vehicle to be 0 in response to a determination that the vehicle is located in the first area.  The determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “the method being performed by a 5computing apparatus”, as in claim 1, or “a processor”, as in claims 10 and 11, nothing in the claim precludes the determining steps from practically being performed in the human mind/visually.  For example, but for “the method being performed by a 5computing apparatus” language, the claim encompasses the user manually/visually performing the aforementioned determining steps.  These limitations are mental processes.
Step 2A – Prong 2
Do claims 1 – 11 integrate the judicial exception into a practical application?  No. The claims recite three additional elements: obtaining information about a preset second area corresponding to the first area; obtaining conditions for the selected one or more second areas; and collecting whether an object including a vehicle and a human is present in the second area, information including a moving direction and speed of the object present in the second area, and whether the information can be collected from the second area. The obtaining and collecting steps recited in the claims are recited at  high level of generalities (i.e., as a general means of gathering an electronic representation of: information about a preset second area corresponding to the first area; conditions for the selected one or more second areas; and whether an object including a vehicle and a human is present in the second area, information including a moving direction and speed of the object present in the second area, and whether the information can be collected from the second area), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, claims 1 – 11 are directed to the abstract idea.

Step 2B 
Do claims 1 – 11 provide an inventive concept?  No.   As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computing component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computing component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the claims 1 – 11 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 9 – 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0348669 A1 to Kim et al. (herein after "Kim” or “Kim et al. publication").
As to claims 1,
the Kim et al. publication discloses a method for controlling an autonomous vehicle (1) using preset area information, the method being performed by a 5computing apparatus (180, 181)(see Fig. 3) and being a method for controlling the speed of an autonomous vehicle autonomously traveling along a preset travel path (see ¶134 and 140, where the controller 181 adjusts/controls a speed of the vehicle by controlling a power device and a brake), the method comprising: 
determining whether the vehicle is located in a preset first area based on location information of the vehicle (see ¶177); 
10obtaining information about a preset second area corresponding to the first area (see ¶112, where “[t]he ultrasonic sensor may be used to determine the presence or absence of an obstacle” such as another vehicle travelling in a lane [or second area] in a left direction or a right direction of a lane [or first area] of the vehicle); 
obtaining a condition for the second area (see ¶174, where “during the autonomous driving mode, the vehicle confirms a location of the other vehicle travelling in a lane [or second area] in a left direction or a right direction of a lane [or first area] of the vehicle based on distance information to an obstacle detected by a distance detector 171, confirms a distance to the other vehicle corresponding to the confirmed location of the other vehicle”)(Emphasis added); and 
determining a vehicle control command based on the condition for the second area and information collected from 15the second area (see ¶128, where “[t]he autonomous driving control apparatus 180 controls autonomous driving of the vehicle based on input information related to the inputter, image information related to the image acquirer 172, detection information related to the distance detector 171, detection information related to the speed detector 174, and location information related to the location receiver 173”; see also ¶133).
As to claim 3,
the Kim et al. publication discloses determining the vehicle control command comprises collecting whether an object including a vehicle and a human is present in the second area, information including a moving direction and speed of the object present in the second area, and whether the information can be collected from the second area. (See ¶174, where the vehicle confirms a location of the other vehicle travelling in a lane [or second area] in a left direction or a right direction of a lane  [or first area] of the vehicle; see also ¶141 – ¶145, where controller 181 may also recognize the speed limit corresponding to the characteristic of a location.)(Emphasis added.)

As to claim 9,
the Kim et al. publication discloses determining the vehicle control command comprises, when the second area is not set for the first area, determining a control command to cause a speed of the vehicle to be lower than a reference speed or a control command to cause a speed of the vehicle to be 0 in response to a determination that the vehicle is located in the first area. (See ¶9, where an autonomous driving control apparatus which adjusts a driving speed at a preset location while a vehicle moves to a destination; see also ¶12, where a controller configured to control driving of the vehicle based on route information related to the generated route and image information related to the acquired image, and reduce a driving speed of the vehicle when it is determined that the current location is the preset location based on the image information related to the acquired image and the stored image information.)(Emphasis added.)

As to claims 10 and 11,
claims 10 and 11 are directed to an apparatus and a non-transitory computer-readable storage medium, respectively, but requires the same scope of limitation as claim 1.  Therefore, claims 10 and 11 are rejected for the same reason(s) as claim 1, as discussed herein above.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666